The Vice-Chancellor :
Held, that the court of chancery had not jurisdiction to restrain the construction of this great work or the use of it, when completed. That it was a matter of municipal regulation and the corporation of Brooklyn having granted to the defendants the privilege of constructing the tunnel for the purposes of their road, this court would not inquire whether the municipal authorities *412of Brooklyn, in making such a grant,, had exceeded their powers or not. It was a matter triable at law and the parties aggrieved must be left to their legal remedy.
Motion denied, with costs.